46 F.3d 1146
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Andres CARRASCO-ARAGON, Defendant-Appellant.
No. 94-30203.
United States Court of Appeals, Ninth Circuit.
Submitted:  Dec. 19, 1994.Decided:  Jan. 6, 1995.

Before:  SNEED, D.W. NELSON, and TROTT, Circuit Judges.


1
MEMORANDUM**


2
On remand from this court, Andres Carrasco-Aragon, a federal prisoner, appeals interlocutorily the district court's denial of his motion to disqualify Judge Jack E. Tanner from further proceedings regarding Carrasco-Aragon's Fed.  R. Crim.  P. 35 motion to correct his sentence.


3
Carrasco-Aragon was convicted of conspiracy to distribute cocaine and heroin, possession with intent to distribute cocaine and heroin, and use of a firearm in relation to a drug trafficking crime.


4
The district court's order denying the motion to disqualify is not a final appealable order under 28 U.S.C. Sec. 1291, nor is it immediately appealable under the collateral order exception to the final judgment rule.  United States v. Washington, 573 F.2d 1121, 1122 (9th Cir. 1978).


5
Accordingly, the appeal is DISMISSED for lack of jurisdiction.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3